 



Exhibit 10.8
CORPORATION
AMENDED AND RESTATED SHARE APPRECIATION RIGHTS PLAN
ARTICLE I
PURPOSE AND ESTABLISHMENT OF PLAN
1.1 Purpose.
          The purpose of the Plan is to foster and promote the long-term
financial success of the Company and its Subsidiaries by providing incentive
compensation, based on the appreciation in value of the Common Shares, to key
employees and directors of the Company and its Subsidiaries, thereby providing
additional incentive for their efforts in promoting the continued growth and
success of the business of the Company, as well as rewarding exceptional
performance and aiding the Company and its Subsidiaries in attracting and
retaining personnel.
1.2 Effective Date.
          The Plan shall become effective on June 25, 2007, and upon taking
effect, shall amend and restate in its entirety the Plan approved by the Board
and a majority of the Company’s shareholders at the Company’s annual meeting
held on April 20, 2006, in accordance with Section 8.8.
ARTICLE II
DEFINITIONS
2.1 Interpretation.
          In this Plan, the following terms shall have the following meanings:

  (a)   “Board” means the Board of Directors of the Company;     (b)   “Cause”
means any action by a Participant or inaction by a Participant that constitutes:
(i) a breach of a written employment agreement by that Participant; or
(ii) misconduct, dishonesty, disloyalty, disobedience or action that might
reasonably injure the Company or any of its Subsidiaries or their respective
business interests or reputation;     (c)   “Committee” means the Human
Resources and Compensation Committee of the Board;     (d)   “Common Shares”
means the common shares in the capital of the Company;     (e)   “Company” means
Cott Corporation, a corporation amalgamated under the laws of Canada;



--------------------------------------------------------------------------------



 



-2-



  (f)   “Employer” means, in respect of a Participant, the Company or Subsidiary
of the Company of which such Participant is an employee or director;     (g)  
“Fair Market Value” means, with respect to a Common Share on any determination
date, the closing price of the Common Shares on the New York Stock Exchange on
the last trading day on which Common Shares traded prior to such date; provided
that if no Common Shares are traded in the five trading days prior to the
determination date, the Committee shall determine Fair Market Value on a
reasonable basis using a method that complies with section 409A of the United
States Internal Revenue Code of 1986, as amended, and guidance issued
thereunder;     (h)   “Fiscal Year” means the 12-month period beginning the
first Sunday following the immediately preceding Saturday closest to
December 31st and ending on the Fiscal Year End;     (i)   “Fiscal Year End”
means, with respect to each Fiscal Year, the Saturday closest to December 31 of
such Fiscal Year;     (j)   “Grant Confirmation” means the written confirmation
provided to the Participant by the Company substantially in the form of
Schedule 2;     (k)   “Grant Date” means, with respect to a particular grant,
the date of the Grant Confirmation;     (l)   “Normal Retirement” means
retirement from office or employment with the applicable Employer (at the
election of the Participant and as agreed to by his or her Employer);     (m)  
“Participant” means a full-time, part-time or contract employee or director of
an Employer who has been granted Share Appreciation Rights hereunder;     (n)  
“Permanent Disability” means the complete and permanent incapacity of a
Participant, as determined by a licensed medical practitioner approved by the
Committee, due to a medically determinable physical or mental impairment which
prevents such Participant from performing substantially all of the essential
duties of his or her office or employment;     (o)   “Plan” means the Cott
Corporation Share Appreciation Rights Plan, as amended from time to time;    
(p)   “SAR Fund” means the trust fund or funds established under the SAR Trust
Agreement, which for purposes of the Plan constitutes an “employee benefit plan”
for purposes of the Tax Act;     (q)   “SAR Trust Agreement” means the agreement
or agreements by and among the Company, the Trustee, and the Agent (as defined
therein) to carry out the purposes of the Plan in respect of Common Shares
purchased on account of



--------------------------------------------------------------------------------



 



-3-



vested Share Appreciation Rights, if any, and any income attributable thereto in
accordance with the terms of the Plan;

  (r)   “Share Appreciation Rights” means share appreciation rights granted
pursuant to Article IV of the Plan;     (s)   “Subsidiary” has the meaning
assigned thereto in the Securities Act (Ontario), as amended, and “Subsidiaries”
shall have a corresponding meaning;     (t)   “Tax Act” means the Income Tax Act
(Canada) and all regulations thereunder, as amended or restated from time to
time. Any reference in the Agreement to a provision of the Tax Act includes any
successor provision thereto;     (u)   “Terminated Participant” means a
Participant who has incurred a Termination Date and shall include, where context
requires, the personal representative(s) of a Participant;     (v)  
“Termination Date” means the Participant’s last day of active service with his
or her Employer (determined without regard to any notice of termination owing
pursuant to statute, regulation, agreement or common law);     (w)   “Trustee”
means MRS Trust or its successor trustee under the SAR Trust Agreement; and    
(x)   “Vesting Date” means, with respect to any Share Appreciation Rights, the
earlier of (i) the third anniversary of the Grant Date of such Share
Appreciation Rights, and (ii) December 1 of the third calendar year following
the end of the first Fiscal Year with respect to which the services to which the
Share Appreciation Rights relate were provided; provided, that, if the vesting
of any Share Appreciation Rights is accelerated as provided in Sections 5.2 or
5.3, the “Vesting Date” shall mean the date on which such accelerated vesting is
deemed to have occurred.

ARTICLE III
ADMINISTRATION OF THE PLAN
3.1 Administration of the Plan.
          The Plan shall be administered by the Committee. The Committee shall
have the power and authority to:

  (a)   adopt rules and regulations for implementing the Plan;     (b)   other
than with respect to the Chief Executive Officer of the Company and members of
the Committee, determine the eligibility of persons to participate in the Plan,
when Share Appreciation Rights shall be granted to eligible persons and the
number of Share Appreciation Rights granted to each Participant;



--------------------------------------------------------------------------------



 



-4-



  (c)   interpret and construe the provisions of the Plan, and any such
interpretation and construction of the Plan by the Committee shall be final in
all respects and, in particular, shall not be subject to any appeals whatsoever;
    (d)   subject to statutory and regulatory requirements, make exceptions to
the Plan in circumstances which it determines to be exceptional;     (e)  
delegate such administrative duties and powers as it may see fit with respect to
this Plan (excluding, for greater certainty, the power to grant Share
Appreciation Rights) to any officers of the Company or its Subsidiaries (and any
such duties performed or powers exercised by any such officers shall be deemed
to have been performed or exercised, as the case may be, by the Committee), such
delegation to be evidenced by a written resolution adopted by the Committee; and
    (f)   take such other steps as they determine to be necessary or desirable
to give effect to the Plan.

Any decision, approval or determination made by a person or group of persons
delegated the ability to make such decision, approval or determination pursuant
to (e) above shall be deemed to be a decision, approval or determination, as the
case may be, of the Committee; provided, that two officers of the Company, one
of whom must be the Chief Executive Officer, the Chief Financial Officer, the
Senior Vice President, Corporate Resources, or the Secretary, are hereby
authorized to sign and execute all instruments and documents and do all things
necessary or desirable for carrying out the provisions of the Plan.
ARTICLE IV
OPERATION OF PLAN
4.1 Eligibility and Participation.

  (a)   All full-time, part-time and contract employees and directors of the
Company and its Subsidiaries are eligible for consideration to participate in
the Plan. Such full-time, part-time or contract employees and directors of the
Company and its Subsidiaries as are designated from time to time by the
Committee, in its discretion, upon the recommendation of management of the
Company or the applicable Employer, shall be entitled to participate in the
Plan. Except with respect to the Chief Executive Officer of the Company and
members of the Committee, the Committee shall determine, in its discretion, the
amounts, terms and conditions of the Share Appreciation Rights granted hereunder
(subject to the limit on the maximum number of Share Appreciation Rights that
may be granted set forth in Section 4.1(b) below). Any grant of Share
Appreciation Rights to the Chief Executive Officer of the Company and the
amounts, terms and conditions of such Share Appreciation Rights (subject to the
limit on the maximum number of Share Appreciation Rights that may be granted set
forth below), shall require the prior approval of the independent (as understood
within the rules of the New York Stock Exchange and applicable Canadian
securities laws) members of the Board, upon the recommendation of the Committee.
Any grant of Share Appreciation Rights to members of the Committee and the
amounts, terms and



--------------------------------------------------------------------------------



 



-5-

      conditions of such Share Appreciation Rights (subject to the limit on the
maximum number of Share Appreciation Rights that may be granted set forth
below), shall by approved by a majority of the members of the Board who are not
members of the Committee.

  (b)   The maximum number of Share Appreciation Rights that may be granted to
an individual Participant in a Fiscal Year shall not exceed 50% of the aggregate
number of Share Appreciation Rights granted to all Participants under this Plan
in such Fiscal Year.     (c)   Subject to the foregoing, Share Appreciation
Rights may be granted by the Committee at any time and from time to time to new
Participants, or to already-participating Participants, or to a greater or
lesser number of Participants, and may include or exclude previous Participants,
as the Committee shall determine in its discretion. All Share Appreciation
Rights granted hereunder shall be evidenced by an agreement between the Company
and the Participant substantially in the form of Schedule 1 and a Grant
Confirmation delivered by the Committee to the Participant.     (d)   Except as
required by this Plan, Share Appreciation Rights and the agreements and Grant
Confirmations evidencing same need not contain similar provisions. The
Committee’s determinations under the Plan (including determinations of which
employees and directors are to receive Share Appreciation Rights, the form,
amount and timing of such Share Appreciation Rights, the terms and provisions of
such Share Appreciation Rights and the agreements and Grant Confirmations
evidencing same) need not be uniform and may be made by the Committee
selectively among Participants who receive, or are eligible to receive Share
Appreciation Rights under the Plan.

ARTICLE V
VESTING
5.1 Vesting Generally.
          A Participant’s Share Appreciation Rights shall vest on the Vesting
Date applicable to such Share Appreciation Rights; provided, that except as
provided in Section 5.2, no Share Appreciation Rights shall vest unless the
Participant is in the employ of or is a director of his or her Employer as of
the applicable Vesting Date and has been continuously employed and/or served as
a director since the Grant Date of such Share Appreciation Rights. Any Share
Appreciation Rights that do not vest in accordance with the provisions of this
Plan shall be forfeited and all contingent rights of a Participant thereunder
shall cease.
5.2 Termination of Employment.

  (a)   In the event a Participant’s employment with or service as a director of
his or her Employer is terminated for Cause (as determined by the Committee in
its discretion) or by the Participant voluntarily (other than upon Normal
Retirement),



--------------------------------------------------------------------------------



 



-6-

      all of the Participant’s unvested Share Appreciation Rights will be
forfeited immediately.

  (b)   In the event a Participant’s employment or service as a director is
terminated by the Employer without Cause, all of the Participant’s unvested
Share Appreciation Rights will be forfeited immediately, unless otherwise
determined by the Committee, in its discretion, and if so determined all or such
portion of the Participant’s unvested Share Appreciation Rights as is determined
by the Committee shall vest on the date specified by the Committee.     (c)   In
the event of a Participant’s death while in the employ of or serving as a
director of his or her Employer, such Participant’s unvested Share Appreciation
Rights shall immediately vest in full as of the Participant’s date of death.    
(d)   In the event a Participant’s employment with or service as a director of
his or her Employer is terminated due to Permanent Disability or Normal
Retirement, such Participant’s unvested Share Appreciation Rights shall vest on
the date that would have been such Participant’s Vesting Date had the
Participant remained employed with, or in the service of, the Employer.

5.3 Amalgamation, Liquidation or Change of Control and Accelerated Vesting.
     If there is:

  (a)   a consolidation, merger or amalgamation of the Company with or into any
other corporation whereby the voting shareholders of the Company immediately
prior to such event receive less than 50% of the voting shares of the
consolidated, merged or amalgamated corporation;     (b)   a sale by the Company
of all or substantially all of the Company’s undertakings and assets;     (c)  
a proposal by or with respect to the Company being made in connection with a
liquidation, dissolution or winding-up of the Company; or     (d)   a
determination made by the Committee or the Board, in their sole discretion, to
accelerate the vesting of some or all of the Share Appreciation Rights of all of
or any of the Participants,

then, in the case of (a), (b) or (c), all unvested Share Appreciation Rights or,
in the case of (d), such unvested Share Appreciation Rights as applicable,
shall, notwithstanding anything to the contrary contained in the terms relating
to such grant of Share Appreciation Rights, vest in full upon the occurrence of
any such event or determination and be payable in accordance with Article VI.



--------------------------------------------------------------------------------



 



-7-

ARTICLE VI
PAYMENT OF SHARE APPRECIATION RIGHTS
6.1 Payment in Respect of Share Appreciation Rights.

  (a)   Any payment with respect to vested Share Appreciation Rights, net of any
applicable statutory withholdings other than with respect to UK Participants,
for whom any payments shall be subject to Section 8.7(b), shall be in the form
of that number of Common Shares having an aggregate value (determined by
reference to the Fair Market Value of the Common Shares on the Vesting Date
applicable to such Share Appreciation Rights) equal to the product of: (i) the
amount, if any, by which the Fair Market Value of one Common Share on the
Vesting Date of such Share Appreciation Rights exceeds the Fair Market Value of
one Common Share on the related Grant Date; multiplied by (ii) the number of
Share Appreciation Rights vesting on such Vesting Date.     (b)   The Company
shall cause the Employer of each Participant to contribute to the Trustee an
amount sufficient to permit the Trustee to purchase, prior to the time specified
in Section 6.1(c) below, and either before or after such Participant’s Share
Appreciation Rights have vested hereunder, the number of Common Shares required
with respect to such Share Appreciation Rights, once vested. The Trustee shall
use such funds to purchase such Common Shares on the New York Stock Exchange at
the prevailing market price for Common Shares as of the time and date of such
purchase.     (c)   Common Shares purchased by the Trustee under this Plan shall
be registered in the name of the Trustee for the benefit of the respective
Participant as beneficial owner, or, in the event of death, a designated
beneficiary, and transferred to the Participant’s account under the SAR Fund
within 30 days following the applicable Vesting Date, net of any applicable
statutory withholdings.     (d)   The Trustee, in its capacity as trustee of the
SAR Fund, shall make provision for the reporting and withholding of any
Canadian, U.S., UK or Mexican federal, provincial, state or local taxes that may
be required to be withheld prior to such transfer and shall complete applicable
tax withholding and reporting and remit the amounts withheld to the relevant
Employer to pay to the appropriate taxing authorities. Until distributed to the
Participant, the Trustee, in it capacity as trustee of the SAR Fund, shall hold
all such Common Shares in accordance with the terms of the SAR Trust Agreement.
    (e)   Notwithstanding the foregoing, in no event shall the number of Common
Shares distributed under the Plan with respect to a Fiscal Year exceed 1.0% of
the total number of Common Shares outstanding as of the first day of such Fiscal
Year.

6.2 Withdrawal of Vested Interest.
          A Participant may, at any time and from time to time, by a written
notice to the Company in the form approved by the Committee, request subject to
Section 6.4, the delivery to



--------------------------------------------------------------------------------



 



-8-

him or her of the share certificates representing all or a portion of the Common
Shares held in the Participant’s account under the SAR Fund, net of any
applicable statutory withholdings. The designated Common Shares shall be
delivered by the Trustee within 30 days following the delivery of the written
notice.
6.3 Payout of Vested Interest at Termination.
          A Terminated Participant must deliver written direction, in the manner
prescribed by the Committee, to the Committee within ninety (90) days following
his or her Termination Date to request delivery to him or her of share
certificates evidencing all Common Shares to which he or she is entitled
hereunder. If a Terminated Participant fails to deliver such written direction
to the Committee within said ninety (90)-day period, the Committee, subject to
Section 6.4, shall instruct the Trustee to deliver to the Terminated Participant
the share certificates evidencing all of the Common Shares credited to the
Terminated Participant’s account as of the Termination Date.
6.4 Restrictions on Vested Shares.
          Except as set forth in the Company’s policies respecting the trading
of the Common Shares by Employees or as restricted by applicable law, Common
Shares that have been distributed to a Participant hereunder are not subject to
any restrictions concerning their sale or use.
6.5 No Partial Shares.
          Only certificates representing whole Common Shares shall be
transferred to a Participant’s account under Section 6.1(c) or delivered under
Sections 6.2 and 6.3. If a Participant is entitled to a fraction of a Common
Share under Section 6.1, such entitlement shall be satisfied by payment to the
Participant within 30 days following the applicable Vesting Date of the cash
equivalent of such fraction, determined by reference to the Fair Market Value of
such Common Share on the Vesting Date and on the date of grant in accordance
with Section 6.1(a).
ARTICLE VII
DIVIDENDS AND OTHER RIGHTS
7.1 Cash Earnings.
          Cash dividends or earnings, if any, received by the Trustee in respect
of Common Shares held in the SAR Fund shall be held by the Trustee for the
benefit of the Participant for whom such Common Shares are beneficially held.
Until distributed to the Participant, the Trustee shall hold such cash amounts
in accordance with the terms of the SAR Trust Agreement.
7.2 Stock Dividends.
          Stock dividends, if any, received by the Trustee in respect of Common
Shares held in the SAR Fund shall be held by the Trustee for the benefit of the
Participant for whom such Common Shares are beneficially held. Until distributed
to the Participant, the Trustee shall hold such stock dividends in accordance
with the terms of the SAR Trust Agreement.



--------------------------------------------------------------------------------



 



-9-

7.3 Voting Rights.
          Each Participant shall be entitled to receive notice of and attend all
meetings of the holders of Common Shares and the Trustee shall vote the rights
associated with any Common Shares as directed by the Participant for whom such
Common Shares are held in his or her account under the SAR Fund.
7.4 Notification of Rights.
          The Trustee shall promptly transmit to each Participant all notices of
conversion, redemption, tender, exchange, subscription or other rights or powers
that the Trustee receives from the Company relating to the Common Shares held in
the Participant’s account under the SAR Fund. The Participants shall have no
ability to exercise any rights associated with unvested Share Appreciation
Rights.
ARTICLE VIII
GENERAL
8.1 Dilution or Other Adjustments.
          In the event of a change in capitalization affecting the Common
Shares, such as payment of a stock dividend, a subdivision, consolidation or
reclassification of the Common Shares or other relevant changes in the capital
stock of the Company, such proportionate adjustments, if any, as the Committee
in its discretion may deem appropriate to reflect such change shall be made by
the Company with respect to the number of Common Shares to be paid to a
Participant in respect of his or her vested Share Appreciation Rights.
8.2 Non-Transferability.
          Share Appreciation Rights may not be sold, transferred, pledged,
assigned, or otherwise alienated or hypothecated, other than by a Participant’s
last will and testament or by the laws of descent and distribution. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of any
Share Appreciation Rights contrary to the provisions of this Plan, or upon the
levy of any attachment or similar process upon the Share Appreciation Rights or
upon a Participant’s beneficial rights to such Share Appreciation Rights, the
Share Appreciation Rights and such rights shall, at the election of the
Committee, in its discretion, cease and terminate immediately.
8.3 Beneficiary Designation.
          Each Participant under the Plan may, subject to compliance with
applicable laws, name, from time to time, any beneficiary or beneficiaries (who
may be named contingently or successively) to whom any benefit under the Plan is
to be paid in the event of such Participant’s death before such Participant
receives any or all of such benefit. Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Committee, and will be effective only when filed by the Participant in writing
with the Committee during his lifetime. In the absence of any such designation,
benefits remaining unpaid at the Participant’s death shall be paid to his
estate.



--------------------------------------------------------------------------------



 



-10-

8.4 Compliance with Statutes and Regulations.
          The granting of Share Appreciation Rights and the purchase of Common
Shares by the Trustee under this Plan upon the vesting of such Share
Appreciation Rights shall be carried out in compliance with applicable law,
including, without limitation, the rules, regulations and by-laws of the Toronto
Stock Exchange, the New York Stock Exchange, the U.S. Securities Exchange Act of
1934, as amended, and the rules and regulations (including Rule 10b-5)
promulgated thereunder, and the policies and regulations of applicable
securities regulatory authorities. If the Committee determines in its discretion
that, in order to comply with any such statutes or regulations, certain action
is necessary or desirable as a condition of or in connection with the granting
of a Share Appreciation Right or the purchase or delivery of Common Shares under
this Plan, no Share Appreciation Right may be granted and no Common Shares may
be purchased or delivered unless that action shall have been completed in a
manner satisfactory to the Committee.
8.5 No Right to Employment.
          Nothing contained in this Plan or in any Share Appreciation Right
granted under this Plan shall confer upon any person any rights to continued
employment with or service as a director of an Employer or interfere in any way
with the rights of an Employer in connection with the employment or termination
of employment or service as a director of any such person.
8.6 Participation.
          No employee or director of an Employer shall have a right to be
selected as a Participant or, having been so selected, to be selected again as a
Participant.
8.7 Obligation to Withhold.

  (a)   If, for any reason whatsoever, an Employer becomes obligated to withhold
and/or remit to any applicable tax authority (whether domestic or foreign) any
amount in connection with this Plan in respect of a Participant, then the
Company or such Subsidiary shall provide written notice of such obligation to
the Participant and shall make the necessary arrangements, as acceptable to the
Company or such Subsidiary, in connection with the amount that must be withheld
and/or remitted.     (b)   If, for any reason whatsoever, the Company or any of
its Subsidiaries becomes obligated to make any tax payment or primary Class 1
national insurance contribution in the United Kingdom in respect of the
acquisition of Common Shares by a Participant pursuant to this Plan (the “UK Tax
Liability”) or otherwise in relation to the Common Shares so acquired then, by
virtue of his or her participation in the Plan, each Participant acknowledges
that the applicable Employer shall be entitled to recover all such amounts from
the Participant by deduction, withholding or by any means whatsoever. For the
avoidance of doubt, the applicable Employer (or an agent instructed by such
Employer) shall be entitled to retain, out of the aggregate number of Common
Shares to which the Participant would otherwise be entitled pursuant to the
Plan, and sell as agent for the Participant such number of Common Shares as in
the opinion of the Employer



--------------------------------------------------------------------------------



 



-11-

      will realise an amount equivalent to the UK Tax Liability and to pay such
proceeds to the appropriate Employer to reimburse it for the UK Tax Liability.
The Company may also require a Participant to enter into a taxation agreement
contained within the agreement granting Share Appreciation Rights to the
Participant.

8.8 Right to Amend and Terminate.
          Except as restricted by Section 8.9 and subject to applicable laws and
regulations of governmental authorities and applicable stock exchanges (i) the
Committee or the Board may amend any provisions of the Plan at any time, and
(ii) the Committee or the Board may terminate the Plan at any time, in either
case in their discretion. If the Plan is so terminated, no further Share
Appreciation Rights shall be granted but the Share Appreciation Rights then
outstanding shall continue in full force and effect in accordance with the
provisions of this Plan.
8.9 Restrictions.
          Notwithstanding Section 8.8, no such amendment or termination of the
Plan shall divest any Participant of his or her existing rights under the Plan
with respect to any Share Appreciation Rights previously granted to such
Participant without the prior written consent of the Participant.
8.10 Governing Law.
          The Plan is established under the laws of the Province of Ontario and
the rights of all parties and the construction and effect of each and every
provision of this Plan shall be according to the laws of the Province of Ontario
and the laws of Canada applicable therein.
8.11 Language.
          The Company states its express wish that this Plan and all documents
related thereto be drafted in the English language only; la société a par les
présentes exprimé sa volonté expresse que ce régime, de même que tous les
documents y afférents, soient rédigés en anglais seulement.
8.12 Subject to Approval.
          The Plan is adopted subject to the approval, if required, of the
Toronto Stock Exchange, The New York Stock Exchange and the shareholders of the
Company and any other required regulatory or stock exchange approval. To the
extent a provision of the Plan requires regulatory approval which is not
received, such provision shall be severed from the remainder of the Plan until
the approval is received and the remainder of the Plan shall remain in effect.



--------------------------------------------------------------------------------



 



-12-

          NOW THEREFORE, this Plan is hereby adopted as of the effective date
described in Section 1.2.

            COTT CORPORATION
      By:   /s/ Brent D. Willis         Name:   Brent D. Willis        Title:  
Chief Executive Officer              By:   /s/ Betty Jane Hess         Name:  
Betty Jane Hess        Title:   Chair, Human Resources & Compensation Committee 
 



--------------------------------------------------------------------------------



 



 

         

SCHEDULE 1
AGREEMENT
          This agreement is entered into this            day of
                    , between Cott Corporation (the “Company”) and             
                          (the “Participant”) pursuant to the Company’s Share
Appreciation Rights Plan (the “Plan”).
          Pursuant to the Plan and in consideration of services provided to the
Company or its subsidiaries by the Participant, the Company agrees to grant
share appreciation rights (“Share Appreciation Rights”) to the Participant in
accordance with the terms of the Plan. The grant of the Share Appreciation
Rights are confirmed by the Grant Confirmation attached to this agreement.
          The granting and vesting of the Share Appreciation Rights are subject
to the terms and conditions of the Plan, all of which are incorporated into and
form an integral part of this agreement.
          This agreement shall enure to the benefit of and be binding upon the
Parties and their respective successors (including any successor by reason of
amalgamation of any Party) and permitted assigns.
          By executing this agreement, the Participant confirms and acknowledges
that he or she has not been induced to enter into this agreement or acquire any
Share Appreciation Rights by expectation of employment or continued employment
with the Company or its subsidiaries.
          If you are a UK Participant, by executing this agreement, you agree
with the Company (for itself and on behalf of any of its Subsidiaries) that the
Company (or whichever other Subsidiary is the secondary contributor in respect
of you for the purposes of national insurance contributions) may recover from
you (by deduction or otherwise) an amount equal to any secondary Class 1
contributions payable in respect of the acquisition by you of any Common Shares
pursuant to the Plan, together with any income tax and primary Class 1
contributions due under the Pay As You Earn system in respect of any Common
Shares acquired by you pursuant to the Plan.

                 
IN WITNESS WHEREOF
 
}
  COTT CORPORATION      
 
             
 
    Per:        
 
       
 
   
 
    Per:        
 
       
 
   
 
Witness
       
 
Participant    



--------------------------------------------------------------------------------



 



 

SCHEDULE 2
GRANT CONFIRMATION
TO:      l
     (“Participant”)
 
          Pursuant to the Share Appreciation Rights Plan (the “Plan”) adopted by
Cott Corporation (the “Company”) and an agreement between the Company and the
Participant dated ______, 20___, the Company confirms the grant to the
Participant of _______________ share appreciation rights (“Share Appreciation
Rights”). The “Fair Market Value” (as defined in the Plan) of one common share
of the Company on this date of grant is $______.
          Except as otherwise provided in Sections 5.2 and 5.3 of the Plan, the
Share Appreciation Rights shall vest on the third anniversary of the date
hereof.
          The granting and vesting of these Share Appreciation Rights are
subject to the terms and conditions of the Plan.
          DATED this ______ day of _________, 20___.

            COTT CORPORATION
    Per:         Per:    

GOODMANS\\5450730.4